DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9, 11, 17, 18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0171539 to Inomata; in view of US 2017/0144079 to Bear et al..

As per claim 1, Inomata teaches an electronic device comprising: 
a display (Fig. 2, 112); 
a positioning sensor (Fig. 1, 132) configured to measure movement of the electronic device and output movement information related to the measured movement (paragraph 81); 
a memory (Fig. 2, 204); and
at least one processor (Fig. 2, 202) operable connected to the display, the positioning sensor, and the memory, the at least one processor configured to: 
identify a sight direction of the electronic device based on the movement information (paragraph 91, “the reference line-of -sight determining unit 610 determines, as a reference line of sight 412, the line-of -sight direction NO of the user or the field-of-view direction determined based on the inclination of the HMD 110”), identify a movement trajectory of the electronic device (paragraph 79, “The detecting unit 132 is, for example, an infrared sensor, and is configured to detect the infrared ray from the light source as a detection point of the HMD 110, to thereby detect over time information relating to a position and an angle in a real space of the HMD 110 that are based on the movement of the user. Then, the time change of the position and the angle of the HMD 110 can be determined based on the temporal change of the information detected by the detecting unit 132, and thus information relating to the movement of the HMD 110 can be detected”), 
determine whether to start an adjusting mode based on the sight direction, the movement trajectory of the electronic device and a threshold value (paragraph 57, “The controlling further includes rewinding the 360-degree moving image continuously when the head mounted display is further inclined in another direction about the yaw-direction axis with respect to the initial angle and when the inclination is larger than a third threshold”), identify a first frame displayed on the display at a first time when the adjusting mode is started, the first frame including an object, identify time information corresponding to a moving distance and a moving direction of the electronic device included in the movement information, obtain a second frame, display, on the display, the second frame at a second time (Figs. 14C and 15C, continuous rewinding and fast forward operations are controlled on the basis of HMD inclination, a plurality of second frames are included in that process and it is implicit that a user may stop the rewinding/skipping operation so as to display a video stream at a desired frame),
wherein the second frame is determined as a frame displayed before a time corresponding to the time information from the first time or a frame to be displayed after the time corresponding to the time information from the first time, wherein the frame displayed before the time corresponding to the time information from the first time includes a past image of the object, and the frame to be displayed after the time corresponding to the time information from the first time includes a future image of the object (Figs. 14C and 15C).
Inomata does not necessarily teach to obtain the second frame based on time information that is further configured to indicate a capturing time of the second frame.
Bear et al. teach to obtain the second frame based on time information that is further configured to indicate a capturing time of the second frame (Figs. 14A, E, H, paragraph 91, “Variables are changed by an amount proportional to the change in pivot of the device relative to a reference pivot”, paragraph 178, “initiate video interactions ranging from basic media transport functions (such as pause, fast-forward, rewind, skip forward and skip back”, notice that it is suggested to frame-skip forward/backwards in proportion to the sensed motion, in the context of frame-skipping, skipping forward/backward a certain amount of time and skipping forward/backward a certain number of video frames are equivalent, the claimed capturing time of the second frame seems to read on said certain amount of time or certain number of video frames calculated to be skipped proportionally based on the sensed motion).
It would have been obvious to one of ordinary skill in the art at the time of the invention, to modify the device of Inomata, so as to obtain the second frame based on time information that is 

As per claim 7, Inomata and Bear et al. teach the electronic device of claim 1, wherein the electronic device is a head mounted display (HMD) device (Inomata, Fig.1). 

As per claim 8, Inomata and Bear et al. teach the electronic device of claim 1, wherein the memory stores multiple frames for providing a 360-degree image (Inomata, paragraph 1). 

As per claim 9, Inomata and Bear et al. teach the electronic device of claim 8, wherein the at least one processor is further configured to, in response to determining not to start the adjusting mode, display on the display, the multiple frames based on predetermined time information (Inomata, paragraph 61, “normal speed”). 

As per claim 11, it comprises similar limitations to those in claim 1 and it is therefore rejected for similar reasons.

As per claim 17, it comprises similar limitations to those in claim 7 and it is therefore rejected for similar reasons.

As per claim 18, it comprises similar limitations to those in claim 8 and it is therefore rejected for similar reasons.

claim 20, it comprises similar limitations to those in claim 9 and it is therefore rejected for similar reasons.

As per claim 21, Inomata and Bear et al. teach the electronic device of claim 1, wherein the time information includes a time stamp (Bear, Figs. 14A, E, H, paragraph 91, “Variables are changed by an amount proportional to the change in pivot of the device relative to a reference pivot”, paragraph 178, “initiate video interactions ranging from basic media transport functions (such as … skip forward and skip back”, the claimed “time stamp” seems to read on a time (number of video frames) calculated to skip a video stream forward/backwards in proportion to a sensed motion such as suggested by Bear).

As per claim 22, it comprises similar limitation to those in claim 21 and it is therefore rejected for similar reasons.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0171539 to Inomata; in view of US 2017/0144079 to Bear et al.; further in view of US 2019/0088018 to Shenton et al.

As per claim 3, Inomata and Bear et al. teach the electronic device of claim 1.
Inomata and Bear et al. do not teach wherein the at least one processor is further configured to: extract one or more key points from each of multiple frames displayed at different times; generate movement information of the one or more key points in time based on a position value for each of the one or more key points in each of the multiple frames; determine, based on the movement information, direction vectors each of which corresponds to each of the one or more key points according to a time 
Shenton teaches wherein the at least one processor is further configured to: extract one or more key points from each of multiple frames displayed at different times (Shenton, paragraph 63, “block matching”); generate movement information of the one or more key points in time based on a position value for each of the one or more key points in each of the multiple frames; determine, based on the movement information, direction vectors each of which corresponds to each of the one or more key points according to a time starting from a reference point, and generate the movement trajectory by connecting each of the determined direction vectors (paragraph 63, “block matching optical flow” implies, at the very least, a detection of a block and its corresponding vector on 2 adjacent frames, said process is done sequentially for a plurality of frames, said plurality of sequential vectors implicitly generate a movement trajectory). 
It would have been obvious to one of ordinary skill in the art at the time of the invention, to modify the device of Inomata and Bear et al., so that the at least one processor is further configured to: extract one or more key points from each of multiple frames displayed at different times; generate movement information of the one or more key points in time based on a position value for each of the one or more key points in each of the multiple frames; determine, based on the movement information, direction vectors each of which corresponds to each of the one or more key points according to a time starting from a reference point, and generate the movement trajectory by connecting each of the determined direction vectors, for the purpose of tracking motion in an augmented reality setting.

As per claim 13, it comprises similar limitations to those in claim 3 and it is therefore rejected for similar reasons.

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0171539 to Inomata; in view of US 2017/0144079 to Bear et al..; further in view of US 2016/0238852 to Ellsworth et al.

As per claim 10, Inomata and Bear et al. teach the electronic device of claim 1.
Inomata and Bear et al. do not teach wherein the at least one processor is further configured to insert a reinforcement frame between the first frame and the second frame to switch a screen. 
Ellsworth et al. teach wherein the at least one processor is further configured to insert a reinforcement frame between the first frame and the second frame to switch a screen (Fig. 7, paragraph 45).
It would have been obvious to one of ordinary skill in the art at the time of the invention, to modify the device of Inomata and Bear et al., so that the at least one processor is further configured to insert a reinforcement frame between the first frame and the second frame to switch the screen, such as taught by Ellsworth et al., for the purpose of reducing motion blur.

As per claim 19, it comprises similar limitations to those in claim 10 and it is therefore rejected for similar reasons.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689.  The examiner can normally be reached on Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694